Citation Nr: 1145067
Decision Date: 12/09/11	Archive Date: 01/30/12

DOCKET NO.  10-08 875      DATE DEC 09 2011

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for thoracolumbar spine condition, to include as secondary to the service-connected status post anterior cruciate ligament tear and arthroscopic repair of the right knee.

2. Entitlement to service connection for a cervical spine condition, to include as secondary to the service-connected status post anterior cruciate ligament tear and arthroscopic repair of the right knee.

REPRESENTATION

Appellant represented by:    Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2004 to October 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In August 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge. Given the facts of the case, the Board has characterized the thoracolumbar spine and cervical spine conditions as separate issues.

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent and probative medical evidence of record is at least in equipoise regarding whether a thoracolumbar spine disability is causally or etiologically related to the Veteran's service-connected right knee disability.

CONCLUSION OF LAW

A thoracolumbar spine disability is proximately due to the Veteran's service-connected right knee disability. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

-2-

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to service connection for thoracolumbar spine condition, to include as secondary to the service-connected status post anterior cruciate ligament tear and arthroscopic repair of the right knee, given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. Id. Service connection may be granted for any disease diagnosed after discharge, when

-3-

all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability. See Lathan v. Brown, 7 Vet. App. 359, 365 (1995). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that her current thoracolumbar spine (low back) disorder is related to her service, and in the alternative, due to her service-connected right knee disability.

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for thoracolumbar spine disorder, as secondary to the service-connected right knee disability.

At the outset, the Board notes that an October 2008 VA examination report indicates a current diagnosis of thoracolumbar spine condition. An April 2010 VA examination report further indicates a current chronic lumbosacral strain/sprain disability. Further, private treatment records dated in October 2010 to August 2011 demonstrate current diagnoses of lumbago and sciatica. The Board also notes that the Veteran is service connected for right knee, status post anterior cruciate ligament tear and arthroscopic repair.

Thus, the issue for consideration is whether there is competent evidence establishing a causal connection between the service-connected disability and the current back disorder. In this regard, in October 2008, the Veteran underwent a VA examination. Upon examination and review of the Veteran's claims file, the examiner diagnosed thoracolumbar spine condition. The examiner opined that it was less likely than not that the Veteran's back and spine condition was caused by

-4-

or a result of the service-connected right knee ACL tear. In providing the diagnosis, the examiner stated that there was no documented treatment or a diagnosis of a back condition in the service treatment records. He further indicated that, in order for a spine condition to occur as a result of a knee injury, he expected to find a history of altered gait which would lead to abnormal mechanical stress on the back over a period of time. The examiner noted that the Veteran's gait was documented as normal in an orthopedic evaluation performed by an orthopedic surgeon in Texas flowing discharge from service, but prior to the Veteran's right knee surgery. He further noted that the Veteran's gait was normal at this time. The examiner indicated that the Veteran had a suspected diagnosis of scoliosis on examination today, and reported that the Veteran noted that she was diagnosed with scoliosis in Texas. However, the examiner indicated that there was no record that demonstrated such diagnosis.

Subsequently, in July 2009, Dr. J.S., the Veteran's private chiropractor, stated that he had treated the Veteran for more than one year. He indicated that the Veteran's initial intake was for low back pain, and at the time, he assessed that her gait in relation to her ACL tear was a contributing factor to her low back pain and sciatica. Dr. J.S. opined that the Veteran's back pain and resultant sciatica was a direct result of her military service injury of a right ACL tear.

In February 2010, Dr. M.B., the Veteran's private chiropractor, indicated that the Veteran was presently receiving treatment for low back pain. Regarding the October 2008 VA examiner's opinion, Dr. M.B. noted that the examiner determined the one single examination subsequent to discharge from service demonstrated a normal gait and concluded that the Veteran's gait was not altered, but did so prior to her right knee surgery. He further stated that by providing that opinion, the VA examiner eliminated that fact that altered gait always follows knee surgery, as well as the possibility of a less than 100 percent successful surgery. Dr. M.B. also noted that the VA examiner reported that no back treatment for pain occurred before the Veteran's discharge. In response, Dr. M.B. noted that the Veteran's claim was for a repetitive stress injury due to her service-connected right knee, not a trauma injury while in service. Dr. M.B. stated that the VA examiner noted a possible diagnosis of scoliosis. In this regard, Dr. M.B. indicated that the examiner did not specify the

-5-

degree of spinal curvature, and stated that even with a minor curve, it was more likely acquired than congenital since it was not noted on any prior examination. Dr. M.B. reported that the spine will likely develop a curvature if the sacrum and hips are rotated for an extended period of time. Thus, if the scoliosis was congenital, then the altered gait post-surgery would certainly have aggravated the previously existing dormant condition. Dr. M.B. concluded that given the lack of evidence to support a previously existing condition and the similar outcomes with or without scoliosis, the scoliosis was not a significant factor in a causal relationship between the Veteran's right knee injury and her current and ongoing back issues.

In the same letter, Dr. M.B. stated that both he and Dr. J.S. believed that given the dynamics of the situation, and the ongoing trouble with the Veteran's gait, her right knee injury was definitely a causal factor in relation to her thoracolumbar spine condition. In this regard, Dr. M.B. indicated that repetitive stress injuries usually appear months or years after the initial injury. He further stated that a lack of post-surgery information regarding her recovery and the speed at which it occurred was the biggest factor. He stated, as doctors, only the patients' version could be relied upon, and the Veteran had repeatedly claimed that her ability to walk normally was affected by the injury and the recovery from her surgery. Dr. M.B. concluded that in his professional opinion, a causal relationship was not only possible but probable in the Veteran's situation.

In April 2010, the Veteran underwent a second VA examination. The examiner reviewed the Veteran's claims file and diagnosed chronic lumbosacral strain/sprain. The examiner opined that the Veteran's condition was not caused by or the result of or permanently aggravated by her service-connected right knee since there was no nexus that linked these two conditions.

In August 2011, the Veteran testified before the Board that she started limping subsequent to her right knee surgery, and the limping led to her altered gait which caused her current back pain. She further asserted that she sought treatment from Dr. M.B. through Dr. J.S.'s practice for the past three and half years, and saw him more than 20 times per year. She indicated that Dr. M.B. reviewed her VA examinations, but not her other medical records. The Veteran asserted that she

-6-

never had any other type of injury to her back, including a car accident. She also stated that she was a part-time web designer, which did not involve manual labor or heavy lifting.

In August 2011, Dr. M.B. reported that he was currently treating the Veteran for sciatica, lumbago, plantar nerve lesion, and lower extremity pain. He indicated that these conditions were the byproduct of the Veteran's knee injury from service.

The February 2010 opinion by Dr. M.B. was offered following several years of treatment that included objective evaluations of the Veteran on a weekly or monthly basis, depending upon the year, and was accompanied by an extensive supporting rationale. In this regard, the rationale provided by Dr. M.B. demonstrated that he had reviewed the Veteran's VA examinations and had far-reaching knowledge of her medical history. Moreover, the similarly favorable July 2009 opinion by Dr. J.S. also provided a supporting rationale. In addition, the August 2011 letter from Dr. M.B. demonstrated that he continued to treat the Veteran for her conditions associated with her service-connected right knee. By contrast, the April 2010 VA opinion, although provided after review of the record, was essentially a bare conclusion, devoid of any explanation. Similarly, while the October 2008 VA examiner included an explanation for his negative opinion, as discussed by Dr. M.B., the examiner only noted one examination prior to the Veteran's right knee surgery which demonstrated a normal gait, and evaluated the Veteran on examination once during the several years of her ongoing back problem and determined she had a normal gait. The examiner further suggested that the Veteran had a suspected diagnosis of scoliosis, but did not provide any medical evidence to support his conclusion, and indicated that there was no record that demonstrated such diagnosis. At a minimum, the favorable private opinions and the unfavorable VA opinions are of relatively equal probative value.

In light of the above, the Board finds that the evidence is at least in equipoise regarding the Veteran's thoracolumbar spine claim. Therefore, resolving all reasonable doubt in favor of the Veteran, the claim is allowed. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

-7-

ORDER

Service connection for a thoracolumbar spine condition, to include as secondary to the service-connected status post anterior cruciate ligament tear and arthroscopic repair of the right knee, is granted.

REMAND

As discussed in the introduction, the Board will adjudicate the issue of entitlement to service connection for a cervical spine condition as separate from the Veteran's herein service-connected thoracolumbar spine condition. In this regard, the Veteran contends that she has experienced cervical spine problems since service. Specifically, she contends that she injured her cervical spine when she fell and tore her service-connected right knee during basic training.

The Veteran's December 2003 induction physical examination was negative for complaints, treatment, or a diagnosis of a cervical spine condition. The Board notes that the report of medical examination indicates abnormal upper extremities; however, the examiner reported an upper arm issue. The service treatment records contain a May 2004 record which indicates that the Veteran fell backwards and twisted her right knee; however, the record is negative for a cervical complaint or diagnosis. The Veteran's August 2004 separation physical examination report is negative for complaints, treatment, or a diagnosis of a cervical spine condition.

Post-service private treatment records demonstrate that the Veteran sought treatment for her cervical problems. A January 2008 record indicates that the Veteran complained that her neck "pops" on occasion. In the same record, in response to the question of an accident or injury, the Veteran reported that she fell in 2004 and tore her ACL while in service. Records dated in October 2010 to August 2011 demonstrate that the Veteran sought treatment from Dr. M.B., during which she consistently reported experiencing pain in her bilateral cervical region. These records also indicate that the Veteran denied subsequent injury to her cervical

-8-

region. The Board notes, that while Dr. MB. did not indicate a specific cervical diagnosis, he indicated that he was treating the Veteran for sciatica, lumbago, plantar nerve lesion, and lower extremity pain, all conditions that are a byproduct of her knee injury during service. See August 2011 letter from Dr. M.B.

Given the documented fall in service, including post-service treatment for bilateral cervical pain, as well as the Veteran's competent lay observations as to continued pain in her bilateral cervical region and the current ongoing treatment from Dr. M.B. for her condition, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary. 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated her for complaints related to her cervical spine since discharge from service. The RO/AMC should then obtain and associate those records with the claims file. If the search for such records proves unsuccessful, this should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any cervical spine disability which may be present. The claims folder should be made available to the examiner for review. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Based on the examination, a review of the record, and the Veteran's reported history, the examiner should answer the following questions:

-9-


(a) Docs the evidence of record show that the Veteran currently has a cervical spine disability?
(b) If the answer is yes, is it at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder had its onset in service?
(c) Otherwise, is it at least as likely as not that the disorder was caused or aggravated (permanently worsened) by the service-connected right knee disability?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles

3. Thereafter, readjudicate the Veteran's claim. If the decision with respect to the claim remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 10-



